 CATALYTIC, INC471Catalytic,Inc. and Local 542, International Union ofOperating Engineers,AFL-CIO,Petitioner.Case4-RC-10462July 16, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDPENELLOOn October 17, 1973, the Regional Director forRegion 4 issued a Decision and Direction of Electionin theabove-entitled proceeding, in which he rejectedthe Employer's contract-bar contention and directedan election in the Petitioner's requested unit of alloperating engineers and operators, maintenance andservicemen on construction and heavy equipmentused in plant maintenance, repair, and renovationemployed by the Employer at the Getty Oil Companyplant in Delaware City, Delaware. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, as amended,the Employer, supported by the Building and Con-struction Trades Department, AFL-CIO,' filed a re-quest for review of the Regional Director's Decisionon the grounds,inter alia,that he erred in failing tofind that the Petitioner's parent (herein referred to asthe Operating Engineers), has bargained on a mul-tiunion basis for all maintenance employees of theEmployer and that the instant petition must be dis-missed because the Operating Engineers had not ef-fectively withdrawn from multiunion bargaining withrespect to the employees involved. The Petitioner filedopposition to the request for review.On December 18, 1973, the National Labor Rela-tions Board, by telegraphic order, granted the requestfor review and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to theissuesunder review, andmakes the following findings:The Employer advanced as a bar to the instantpetition the existing agreement, entitled "GeneralPresidents' Project Maintenance Agreement By Con-tract" (hereinafter PMA), between the Employer and13 International unions including the Operating Engi-neers.2The Regional Director concluded, however,that as the PMA was not signed by the OperatingEngineers, it did not meet the requirements ofAppala-chian Shale Products Co.,121NLRB 1160, for thepurpose of barring an election herein.The Employer and BCTD assert that the recordsupports a finding that the Operating Engineers hasbeen part of a multiunion relationship in negotiationswith the Employer with regard to its plant mainte-nance employees, that the Operating Engineers hasnot effectuated a timely and effective withdrawalfrom the established multiunion relationship, and thatthe Petitioner is bound by the actions of the OperatingEngineers with regard to the representation of theemployees herein sought and may not, therefore,maintain a petition to represent them in a separateunit at this time. We find merit in these contentions.Prior to 1956, the plant maintenance industry wasdominated by nonunion subcontractors and employ-ers whose maintenance employees were representedby industrial unions. The Employer, at this time, wasengaged exclusively in construction work and wasparty to collective-bargaining agreements with num-erous construction locals in the area. In 1956, howev-er, the Employer had received a commitment for amaintenance contract at the Getty refinery on thecontingency that it could negotiate a labor agreementwith "a lessening set of conditions than apply to con-struction-in other words, if the working conditionswere not as strong or as costly as construction condi-tions." The Employer approached the various con-struction trades Internationals here involved in hopesof securing such an agreement on the theory that theywould be willing to negotiate directly, without theirlocals, in return for the increased and nonseasonalemployment opportunities a successful agreementmight bring.On September 17, 1956, the Employer and the pres-idents of the 13 International unions entered into theirfirst PMA, for a 1-year term renewable from year toyear, absent 60-day notice by either party to negotiatechanges or terminate. The purposes of the agreementwere set forth in its preamble-Whereas, the Contractor is engaged in the busi-ness of continuous plant maintenance, repair andZ International Association of Heat and Frost Insulators and AbestosWorkers. Bricklayers. Mason and Plasterers International Union of Amen-ca.Union Brotherhood of Carpenters and Joiners of America, Laborers'International Union of North America,International Brotherhood of Paint-ers and Allied Trades, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States and Canada,International Iron Ship Builders,Blacksmiths,Forgers and Helpers, Opera-tive Plasterers and Cement Masons International Association,Sheet MetalWorkers International Association, International Brotherhood of Teamsters,Chauffeurs.Warehousemen and Helpers (herein referred to as the Team-sters),InternationalUnion of OperatingEngineers,InternationalAssocia-1Herein called the BCTD It requested and was granted permission to filetion of Bridge. Structural and Ornamental Iron Workers All of thesea brief asamicus curiaeinsupport of the Employer's request for reviewInternational Unions, except the Teamsters, are members of the BCTD212 NLRB No. 65 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenovation .. and this work is of importance tothe Unions herein listed, and it being recognizedthere is an essential difference in the conditionsrequired to perform this type of work, the Unionsherein listed with the Contractor wish to enterinto an agreement for their mutual benefit cover-ing work of this nature. Whereas, the Unionshave in their membership throughout the areamembers competent and qualified to perform thework of the Contractor. . . . Whereas, in orderto insure relative equity and uniform interpreta-tion and application, the Unions wish to establishand administer said Collective Agreement inconcert, each with the other, and all with theContractor.Whereas, the Contractor and theUnions desire to mutually stabilize wages, hoursand working conditions. . . . It is therefore,agreedby the undersigned Contractor andUnions in consideration of the mutual promisesand convenants contained herein that the projectagreement be made.. . .The agreement further provided that maintenanceemployees were to be secured from the hiring halls ofthe various locals with which the Employer had col-lective-bargaining agreements and that each employ-ee was to be paid at a wage rate equal to the rateappearing in the construction agreement between theEmployer and that employee's local union.'Ongoing administration of the PMA was delegatedby the presidents of the 13 International unions to aGeneral Presidents' Committee (hereinafter GPC)which was comprised of one representative for eachInternational president. Pursuant to this delegation,the GPC negotiated revisions in the agreement in 1960and 1970, by which time the PMA concept had prov-en successful, to the extent that approximately 100other employers had entered into similar arrange-ments with the International unions involved.By 1971, however, as construction rates increased,many employers operating under the PMA foundthemselves subject to increasing competition, and, un-der pressure for remedial action, the GPC, on Febru-ary 8, 1971, met with the General Presidents, whoauthorized GPC to take "any feasible action neces-sary to retain and expand" the PMA concept. OnMarch 31, 1971, the GPC, with the concurrence of theOperatingEngineers representative,unanimouslyadopted a resolution to amend the 1970 PMA byeliminating the requirement that maintenance ratesequal construction rates and providing, in its stead,that maintenance rates would be determined on thebasis of a percentage of the construction rates. Thatpercentage was left undetermined but, in the interim,a freeze on maintenance rates was instituted on 27maintenance projects across the country. TheEmployer's Getty project was not immediately affect-ed, but after consultation with area officials and theinternational representatives, the GPC, on January 6,1972, frozen wages at the Employer's maintenanceoperation for the period January 1, 1972, to January1, 1973.In the summer of 1972, it appears, the BCTD au-thorized the GPC to modify the PMA so that thefreeze on maintenance rates equalled 90 percent of theapplicable construction rate, with such "90% parity"to be maintained thereafter. The GPC instituted thismodification which, in turn, was approved by theBCTD, sitting in executive session, on November 28,1972.The Operating Engineers participated in themeeting. The revised PMA, with an effective date ofMarch 1, 1973, was thereupon offered to and signedby the Employer Although the Operating Engineershas not signed the revised agreement, Petitioner has,at all times material herein, continued to operate un-der the terms of the revised agreement. The record,furthermore, is devoid of any indication that the Op-erating Engineers has at anytime taken affirmativesteps to withdraw from the multiunion groupWe think the record amply supports the conclusionthat the PMA was a collective venture in which theparticipating Internationals, in the words of the PMAitself, agreed "to establish and administer said Collec-tive Agreement in concert, each with the other, and allwith the contractor." Therefore, our determinationmust consider the degree to which the actions of theparties to that agreement conform to the standards wehave established for withdrawal from anoint bargain-ing relationship. In this respect, we note that it haslong been our policy to hold the parties to the resultsof the joint negotiation in the absence of an effectivewithdrawal, i.e., one which is both timely and un-equivocal.'As the record indicates, the decision to adopt a"90% parity" wage rate to cover maintenance workwas the outgrowth of two earlier decisions in whichOperatingEngineers representatives participated.The first, the February 8, 1971 delegation to the GPCto take "any feasible action necessary to retain andexpand" PMA, clearly envisioned further action onthe part of the GPC to accomplish the stated goals ofthe delegation. Pursuant to that delegation, the GPC,J In return for the payment of construction wage rates the agreement°See, e g.The Evening News Association,Owner and Publisher of Theeliminated,inter aha,many"fringe wages"normally appearing in construc-Detroit News,"154 NLRB 1494 (1965) See alsointernational UnionofOperat-tion agreements and thus helped to overcome the competitive advantageing Engineers, Local 525, AFL-CIO (Clark Oil & Refining Corporation),185enjoyed by the nonunion employers and industrial unionsNLRB 609 (1970) CATALYTIC, INC473again joined by a representative of the Operating En-gineers, froze maintenance wages on several projectsacross the country. The first indication of discontentwithin the Operating Engineers presumably did notsurface until the subsequent GPC determination toinclude Employer's operations in the number of pro-jects where maintenance rates would be frozen. How-ever, during this period the participating OperatingEngineers locals continued to perform maintenancework at the frozen rate.The freeze was further acknowledged, from the out-set, to be but an interim step designed to pave the wayfor a revision of PMA whereby maintenance rateswere to be determined on the basis of a percentage ofthe applicable construction rate. When the BCTD onNovember 28, 1972, approved the revision of PMAwhich set maintenance rates at the "90% parity" fig-ure, the Operating Engineers participated in that deci-sion.Once again, although the Operating Engineersdid not agree with that decision, its participating lo-cals continued to perform the maintenance work but,this time, at the 90-percent wage rate.5In our view, the 1973 PMA was the outcome of anongoing process beginning with the decision, in Feb-ruary 1971, to remedy the inadequacies of the then-existing agreement. Because the Operating Engineersvoluntarily participated in that process, including itsparticipation in the November 28, 1972, decision toapprove the current agreement, and because Peti-tioner, the beneficiary of that agreement, continued,at all times material herein, to operate under its terms,we conclude that there has been no clear and unequiv-ocal withdrawal from the joint negotiations. We find,therefore, that the Petitioner is precluded from seek-ing separate representation of the employees in theunit sought at this time.' Accordingly, we shall dismissthe petition.ORDERIt is hereby ordered that the petition in this case be,and it hereby is, dismissed.ty of GPC to alterthe wage provisions of the PMA The arbitrator issued hisaward, adverse to Petitioner,on October30, 1972 We viewPetitioner's filingof the grievance as further evidence of its operation under, and adherenceto. the extant multiunion bargaining relationship with the EmployerDuring thisperiod the Petitionerfiled a grievance.contesting theauthor-6 In view of our disposition herein,we find it unnecessary to reach othercontentionsmade by the Employer and the BCTD